DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In [0045] of the specification, the number 28 has been used to describe start point of the present time interval 27 and also as forecast value for the present time interval.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1 at line 10, the phrase “at at least” is grammatically incorrect. Suggested correction, replace “at at least” with “at at-least”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 20150303690 A1) in view of Van Gorp et al. (US 20040225625 A1).
Regarding claim 1 Miyazaki et al. teaches, A method for controlling at least one installation component (storage battery, [0137]) which is controllable for load peak limiting in an electrical installation (storage battery discharging to customer when average power consumed by customer exceeds a threshold, [0137]), wherein the electrical installation is connected to an electrical supply network via a network connection and wherein an average value of a power withdrawal from the electrical supply network is detected in each case for individual (customer receiving power from external power source which is connected to an electric power control device and storage battery via a communication network, [0137]), successive time intervals and (demand time period divided into successive time slots of 5 minutes intervals, [0025] and [0062]), in an event of at least one of the average values being greater than a predetermined threshold value, the power withdrawal is guided below the predetermined threshold value by switching of electrical compensation power by the at least one controllable installation component (demand time period is 30 minutes which is divided in 5 minute time slots, for each 5 minute time slot average power consumption is determined as taught in [0088], if the average power consumption exceeds threshold, the storage battery is discharged to an amount corresponding to the excess of the threshold, [0050] and [0051]), comprising the acts of:
at at-least one point in time within a respective present time interval an average value of the present time interval is predicted as a forecast value by a control device by adding a future profile of the power withdrawal extending to an end of the present time interval (predicting an amount of electric power consumption of a customer at the beginning of the present time interval by using average value of the amounts of electric power consumption in the corresponding past given period, also  calculating the predicted value P.sub.T (kWh) by averaging the amounts of electric power consumption in the past three days in the same time slot (0:15 to 0:30) as the remaining time slot (0:15 to 0:30) of the demand time period is possible (future profile of the power withdrawal extending to an end of the present time interval, [0088] and [0089]),
already during the present time interval, making a decision as to how much
compensation power should be provided by the at least one controllable  installation component in the installation (discharging the storage battery by an amount  corresponding to the excess of the threshold, [0050]).
	Miyazaki et al. does not explicitly teach the detail of future profile of the power withdrawal extending to an end of the present time interval on a basis of forecast data of atleast on further installation component. However Miyazaki et al. explicitly teaches future profile of the power withdrawal extending to an end of the present time interval determined based on past average consumption of electric power of customer corresponding to the exact same time interval as present time interval as taught in [0088]. Futhermore Miyazaki et al. also taught predicted output value of the storage battery can be included in the calculation of average power consumption. 
future profile of the power withdrawal extending to an end of the present time interval on a basis of forecast data of at least one further installation component of the installation (in the middle of the current interval, predicting how the interval will complete based on current and predicted resource usage, and current trajectory1, [0085] and [0072]).
	Therefore it would be obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of guiding the power withdrawal below the threshold when the average value of power withdrawal at one of the successive time intervals exceeds the threshold by predicting an average power withdrawal value of the present time interval by adding a future profile of the power withdrawal extending to an end of the present time interval and providing compensating power to the corresponding amount in excess to the threshold as taught by Miyazaki et al. wherein the future profile of power withdrawal is on the basis of forecast data of the storage battery (one further installation component) as taught by Van Gorp et al. to predict average power consumption till the end of the present interval in view of both power consumption and storage battery discharge capacity to ensure the operator or a control device can react immediately in the present time interval to meet demand at any time of the present interval by taking control actions such as shifting loads and procuring excess capacity of the storage battery as taught by Van Gorp et al. in [0073] and [0085],
“Price elasticity can also be calculated mid logging interval, based on
actual resource usage and using a predictive curve to represent the remainder of the interval. An automated system may then take some action to increase or decrease resource usage based on the output.”

Miyazaki et al. teach:

[0137]  An electric power control system according to the embodiments is an electric power control system provided with an electric power control device for preventing average electric power in a demand time period from exceeding a demand target value and a storage battery that is connected to the electric power control device via a communication network, in which the electric power control device includes one or more memories; and circuitry operative to: determine a control threshold value at a start of a demand time period based on a demand target value; measure an amount of demand electric power of a customer which has received an electric power supply from an external power source and consumed electric power from the start of the demand time period to an arbitrary time point during the demand time period2; update the control threshold value based on the measured amount of demand electric power and the demand target value; and supply electric power to the customer from a distributed power source when an instantaneous value of an electric power consumption of the customer exceeds the control threshold value during the demand time period.

[0025] That is, even when an instantaneous value of electric power consumption exceeds the demand target value in a short period in a demand time period, an average demand value in a longer period sometimes does not exceed the demand target value. Also in such a case, in the existing technique, control by which the storage battery is discharged is performed if an instantaneous value of electric power consumption exceeds the demand target value, which results in unnecessary discharge of the storage battery. Such an example is depicted in FIG. 1.

[0062] At the start (0:00) of a demand time period (0:00 to 0:30), the control threshold
value is 60 kW, which is the same as the demand target value. Then, the control
threshold value is updated at intervals of 5 minutes, and, in particular, by the update in
time slots (0:05, 0:10, 0:15) in which the electric power consumption value is below the
demand target value, the control threshold value increases as compared to the demand
target value. Since the control threshold value is increased in this manner, the electric power consumption value is below the control threshold value even in time slots (0:20 to
0:30) in which the electric power consumption value exceeds the demand target value
(60 kW), discharge of the storage battery is not performed and, in addition thereto, the
consequence result that the average electric power (demand value) of 30 minutes is
below the demand target value is obtained. As described above, in the example of FIG. 5, it is possible to prevent unnecessary discharge of the storage battery while implementing a state in which the demand value does not exceed the demand target value.
[0088] For example, if the demand time period is 0:00 to 0:30, when the predicted value
P.sub.T (kWh) is calculated at 0:00, calculating the predicted value P.sub.T (kWh) by
averaging the amounts of electric power consumption in the past three days in the same
time slot (0:00 to 0:30) as the remaining time slot (0:00 to 0:30) of the demand time
period is possible.
[0050] Next, the controlling section 16 acquires the electric power consumption value
(kW) measured by the electric power monitor 7 from the electricity storage system 20
and, if the electric power consumption value (kW) thus acquired exceeds the current
control threshold value W.sub.T (kW) (S41: Yes), the controlling section 16 sends, to the electricity storage system 20, an instruction to discharge the storage battery by an amount corresponding to the excess (S42).

[0051] The controlling section 16 repeatedly performs the processing in S41 and S42
until an elapsed time T (minutes) from the start of a demand time period reaches an
update interval.

	Van Gorp et al. teach:

[0085] Price elasticity can also be calculated mid logging interval, based on
actual resource usage and using a predictive curve to represent the remainder
of the interval. An automated system may then take some action to increase or
decrease resource usage based on the output.

[0072] .....Calculations may be done either after the interval is complete or mid-interval (predicting how the interval will complete based on current and predicted usage, and current trajectory).

	Regarding claim 2 combination of Miyazaki et al. and Van Gorp et al. teach the method claim 1. In addition Miyazaki et al. teaches, wherein during the respective present time interval successive measurement values of present network-related power withdrawal are determined (the power monitor repeatedly measuring for each interval power consumption by the load and charge and discharge of the storage battery, [0034],[0035] and [0045]) and the forecast value is checked only if a present measurement value is greater than or equal to the predetermined threshold value (if the instant power consumption by a customer is greater than the threshold before the end of the present interval, update the threshold based on the predicted amount of power consumption for the interval, [0067] and [0075]).
	Miyazaki et al. teach:
[0067] Update of the control threshold value is not limited to the method using Equation
1 described above and may be any method as long as the method is a calculation method implementing update by which, when the amount of demand electric power to a time point of update is compared with the total amount which is the amount observed when consumption of the electric power with a fixed demand target value is continued from the start of a demand time period to the time point of update, if the amount of demand electric power<the total amount, the control threshold value is increased; if the amount of demand electric power>the total amount, the control threshold value is reduced.

[0075] In Embodiment 2, an attempt to perform appropriate discharge control of the
storage battery is made by predicting the amount of electric power consumption in a
demand time period and performing update of a control threshold value based on the
amount of demand electric power and the predicted value of the amount of electric power consumption.

Regarding claim 3 combination of Miyazaki et al. and Van Gorp et al. teach the method claim 1. In addition Miyazaki et al. teaches, wherein a duration of each time interval is in a range of 30 seconds to 15 min (the demand time period 30 minutes is divided into 5 minutes intervals, such as 0:05, 0:10, 0:15 and so on,3[0062]).

Regarding claim 4 combination of Miyazaki et al. and Van Gorp et al. teach the method claim 1. In addition Van Gorp et al. teaches, wherein the forecast data are formed from historical power data of the at least one further installation component (historical pattern recognition to identify times when more or less resource4 can be used, future prediction based on past resource usage,[0077]).
in an event of the forecast value
being less than the predetermined threshold value (demand target value) but greater than a predetermined safety value (threshold value), the power withdrawal is reduced to the predetermined safety value by the at least one controllable installation component by stipulation of a setpoint value for the compensation power to be output (demand target value is thought of the claimed threshold, and the threshold is thought of the claimed safety value, during an update of the threshold at the intervals, the electric power consumption is always driven below the threshold by discharging the battery to amount excess to the threshold, the threshold (claimed safety value) is always set as less than the demand target value (claimed threshold), [0058] and [0059]).

Regarding claim 6 combination of Miyazaki et al. and Van Gorp et al. teach the method claim 1. In addition Miyazaki et al. teaches, the at least one controllable
installation component comprises an electrical generator (solar battery acting as solar powered generator creating electrical power and storing it on the battery, [0117]) and/or a store and/or an electrical consumer (storage battery discharging to meet load of customer, [0032]).

Regarding claim 8 combination of Miyazaki et al. and Van Gorp et al. teach the method claim 1. In addition Miyazaki et al. teaches, wherein in an event of the power
withdrawal being less than the predetermined threshold value, the at least one controllable installation component is regenerated with electrical power from the electrical supply network if the at least one controllable installation component need not provide any compensation power (if the power consumption does not exceed the threshold, the controlling section gives instruction to charge the battery, whereas if power consumption exceeds threshold, battery is discharged, [0104] and [0105]).
	Regarding claim 9 combination of Miyazaki et al. and Van Gorp et al. teach the method claim 1. In addition Miyazaki et al. teaches, electrical supply network-related
power withdrawal is limited to the predetermined threshold value only during a high-load time window defined for the electrical supply network (determining a control threshold by the controlling section of peak shaving control device for the demand time period, [0079] and [0080]).
Regarding claim 10 combination of Miyazaki et al. and Van Gorp et al. teach the method claim 1. In addition Miyazaki et al. teaches, a control device for controlling at least one controllable installation component, wherein the control device comprises a computing unit configured to perform the method according to claim 1 (peak shaving device/electric power control device is an integrated circuit performing computation and controlling related to the electric power control system, [0118] and [0137]).

Regarding claim 11 combination of Miyazaki et al. and Van Gorp et al. teach the method claim 10. In addition Miyazaki et al. teaches, a system for reducing electrical load peaks in an electrical installation, comprising at least one controllable installation component and the control device according to claim 10 (“an electric power control system according to the embodiments is an electric power control system provided with an electric power control device for preventing average electric power in a demand time period from exceeding a demand target value” and has a storage battery [0137] and [0028]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 20150303690 A1) in view of Van Gorp et al. (US 20040225625 A1) and Geyer et al. (US 20170133845 A1).

Regarding claim 7 combination of Miyazaki et al. and Van Gorp et al. teach the method according to claim 1. In addition Miyazaki et al. teaches, for predicting the forecast value of the present time interval a previous profile of power withdrawal extending from a start of a time interval to a present point in time in a normal operating mode is formed on a basis of measurement values from the at least one further installation component and/or from the network connection (predicting electric power consumption till the end of the present demand time period based on average value of amounts of electric power consumption in the past three days in the same time slot for the remaining of the demand time period, [0087] and [0088]).
Neither in combination nor individually Miyazaki et al. and Van Gorp et al. teach the detail of in an absence of the measurement values in an error operating mode forecast data of the atleast one further installation component are taken as a basis. It 
Geyer et al. teaches, in an absence of the measurement values in an error operating mode further forecast data of the at least one further installation component are taken as a basis (predicting a sequence of future load currents specifically through a load current prediction based on past measurements of load current, then solving an optimization problem where the grid might be at fault5 to determine control actions based on the predicted sequence of future load current, [0016]-[0019] and [0040]).
Therefore it would be obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method as taught by combination of Miyazaki et al. and Van Gorp et al. to forecast value based on historical power consumption data only as taught by Geyer et al. instead of using both historical and current power consumption data measurements in order to meet customer demand through the storage battery without interruption even though there is an error in the electrical network due to which the current measurements might not be available. 
Geyer et al. teach:
[0016] Receiving an actual, or updated, load current flowing in the electrical grid
between a Point of Common Coupling of the modular converter and the load, and an
actual converter state (x) of the modular converter. [0017] Determining, from the actual
load current and a history of previous load currents, a sequence of future load currents
over a prediction horizon. Hence it is possible to include a behaviour of the load
connected to the grid in the converter control through a load current beyond or outside of a converter model, specifically through a load current prediction based on past
measurements of the load current. [0018] Determining in an MPC stage an optimum
sequence of manipulated variables, or control inputs, by solving an optimization problem based on the actual converter state and the sequence of future load currents, and based on sequences of future converter states predicted from candidate sequences of manipulated variables over the prediction horizon, and subject to constraints. [0019] Controlling, or operating, the modular converter according to first converter cell or module switching states determined from a first element of the optimum sequence of manipulated variables6.

[0040] On the other hand, unpredictable harmonics and disturbances (caused for example by grid faults or arc furnaces) may be compensated for with a high bandwidth (i.e. short response time) of the control method, which may be achieved by choosing a large penalty for the load current error and a small penalty for varying the manipulated
variables in the objective function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harris (US 5883802) teaches a control system having an appliance and the appliance’s energy usage in controlled based on estimated expected average energy usage (estimated based on historical appliance usage data) to be always below a threshold. 
	Shafi et al. (US 20170373500 A1) teaches a peak shaving device using an energy storage device. A controller predicts the threshold. The threshold estimates are adapted iteratively, using the most recent observed load and previous threshold estimates. The adaptive algorithm reduces the peak demand charge assessed to the customer compared to existing static approaches that compute dispatch policies in advance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./Examiner, Art Unit 2115   


                                                                                                                                                                                                     /THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In view of Miyazaki et al. the current trajectory is interpreted as the power consumption by the customer.
        2 Someone of ordinary skill in the art can learn from the teaching of calculating average power consumption of the demand period to calculate average power consumption for each individual interval in the demand time period with reasonable success since all the values needed such as instant power consumption at intervals and battery charge and discharge at intervals till the any arbitrary point in the demand period is monitored by the electric power monitor as taught in [0034] and [0035] of Miyazaki et al. Also forecast data related to power consumption for corresponding present time interval can be read from corresponding historical time interval as taught in [0088] of Miyazaki et al.
        3 Someone of ordinary skill in the art can modify the interval range based on depending on practical considerations and according to the dictates of the circumstances. It is held that discovering the optimum or workable ranges involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
        4 Resource is the energy store.
        5 When the grid is at fault, instant measurements are not available, only historical measurements are available.  
        6 Manipulated variables include grid fault as taught in [0040].